Case 1:17-cv-01616-LPS-CJB Document 187 Filed 07/23/19 Page 1 of 3 PageID #: 6717



                                             July 15, 2019
  VIA E-FILING
  The Honorable Christopher J. Burke
  United States District Court
  844 North King Street
  Unit 28, Room 2325
  Wilmington, DE 19801

         Re:     Guardant Health, Inc. v. Foundation Medicine Inc.,
                 C.A. No. 17-1616-LPS-CJB
                 Guardant Health, Inc. v. Personal Genome Diagnostics,
                 C.A. No. 17-1623-LPS-CJB

  Dear Judge Burke:

  On May 21, 2019, after fact discovery closed, this Court allowed PGDx “to take targeted,
  additional discovery” concerning Dr. Eltoukhy’s relationship with Guardant prior to his full-time
  employment at Guardant in 2013. D.I. 261 (Case No. 17-1623-LPS-CJB).

  The Defendants’ motion does not seek targeted discovery. In addition to the nearly one million
  pages of documents already produced by Guardant (a small company), Defendants demand that
  Guardant produce seven categories of documents that, taken collectively, are over-broad and over-
  reaching. To the extent that Defendants made some effort within those requests to try to be targeted
  in its demands for post-cutoff discovery, Guardant agreed to search for and produce such
  documents. That cooperation is confirmed below. Guardant’s cooperation has been met by
  broader and broader requests.

  Fact discovery was supposed to end two months ago and initial expert reports are due in less than
  two weeks. Facing Defendants’ insatiable appetite for discovery, and unrestrained allegations of
  wrongdoing, Guardant has produced over 850,000 pages of documents in response to 111 requests
  for production (“RFPs”) from FMI and 159 RFPs from PGDx. Further, the Court ordered E-
  Discovery Procedure (D.I. 35, Case No. 17-1623-LPS-CJB) governing this case required the
  production of documents from custodial sources of information, including the exchange and
  selection of ESI search terms. As illustrated by the stunning amount of documents produced
  already, the ESI search terms were very broad and included terms such as “tagged,” “barcode” and
  “consensus sequence.” On top of that, to cooperate Guardant has already supplemented its search
  where the requests were not severely overbroad.

  Defendants’ motion ignores all this. The following category by category analysis explains why
  Defendants do not deserve the sweeping document discovery they seek now because either such
  documents have already been produced or the request is unjustifiably broad. Defendants’ latest
  discovery demands are anything but targeted and should be denied.

  Category 1 (“pre-2013 communications and documents between Dr. Eltoukhy and Guardant”)



     919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
  PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:17-cv-01616-LPS-CJB Document 187 Filed 07/23/19 Page 2 of 3 PageID #: 6718



  In addition to the documents within this category that Guardant has searched for and produced in
  response to the other categories at issue on this motion, Guardant has produced all non-privileged
  pre-2013 communications and documents between Dr. Eltoukhy and Guardant that were located
  based on the broad ESI terms provided by the Defendants that covered everything about the
  patents-in-suit to Defendants’ satisfaction. However, Defendants’ demands now are much
  broader. For example, FMI’s RFP 90 and PGDx’s RFP 138 include all “communications between
  Helmy Eltoukhy and Guardant, including any employee or agent of Guardant, prior to January 1,
  2013” without any limit on subject matter. That is right: This request contains no subject matter
  limitation whatsoever. It would include documents, for example, about Dr. Eltoukhy’s health
  insurance and a host of other documents that have no relevance. This request ignores the protocol
  for discovery governing this case, which requires the use of search terms. There is no justification
  for treating these new requests any differently from all the other discovery in this case. Further,
  as explained further below, Guardant agreed to search for and produce sub-categories of these
  documents and has done so where Defendants made at least some effort to be targeted.

  Category 2: (“Documents relating to Dr. Eltoukhy’s relationship with Guardant during his
  employment at Illumina”).

  As with Category 1, Defendants’ requests ask for information far beyond what is reasonable. For
  example, RFP 93 (FMI) and RFP 141 (PGDx) request “all documents relating to or evidencing
  Helmy Eltoukhy’s . . . work with or on behalf of Guardant prior to January 1, 2013”. D.I. 178-1 at
  9; D.I. 178-2 at 9.



                                                                                       The agreed
  upon search terms already cover any supposed contribution by Dr. Eltoukhy to the patents at issue.
  Defendants refused to even propose additional search terms. Further, as explained below,
  Guardant agreed to search for and produce sub-categories of these documents and has done so
  where Defendants have made at least some effort to be targeted.

  Category 3: (“confidential Illumina documents in Guardant’s possession”)

  FMI RFP No. 95 and PGDx RFP No. 143 specifically requests Illumina documents “marked or
  identified” as confidential or proprietary to Illumina in the possession of Guardant without any
  limitation on subject matter. D.I. 178-1 at 9; D.I. 178-2 at 9. As an initial matter, Guardant
  originally produced all Illumina documents that were located and identified as part of Guardant’s
  court-ordered ESI production. Further, to attempt to satisfy Defendants’ discovery demands,
  Guardant conducted a reasonable search for non-emails documents in this category, including
  those in the possession of Drs. Eltoukhy and Talasaz, and there are no known additional documents
  that have not already been produced.

  It is Guardant’s understanding that Illumina will be requesting permission to participate in the
  scheduled July 22, 2019 hearing regarding this matter. Guardant has no objection. Subject to
  Illumina’s objections and the Court’s Order, Guardant itself has no objection to producing any
  “confidential Illumina documents” that were originally withheld as privileged including without

                                                   2
Case 1:17-cv-01616-LPS-CJB Document 187 Filed 07/23/19 Page 3 of 3 PageID #: 6719



  limitation those that relate, for example, to the patenting of various Illumina inventions by Dr.
  Eltoukhy based on his work at Illumina, which was completely unrelated to the patents-in-suit.

  Category 4: (“documents relating to Dr. Eltoukhy’s compliance/noncompliance with Illumina’s
  employment agreements and policies”)

  To try to address Defendants’ concerns, Guardant has already conducted a reasonable search for
  any documents responsive to the full scope of the RFPs in this category. To the extent that they
  could be located, the documents have been produced.

  Categories 5-7: ((5) documents relating to Dr. Eltoukhy’s involvement in or awareness of the
  prosecution of the asserted patents; (6) documents relating to any decision to name or omit Dr.
  Eltoukhy as an inventor on the asserted patents; and (7) documents relating to whether Illumina
  has any ownership interest in the asserted patents.)

  To try to address Defendants’ concerns, Guardant has already conducted a reasonable search for
  any documents responsive to the RFPs in these categories. To the extent that they could be located,
  the documents have been produced or identified on Guardant’s privilege log.


                                                              Respectfully submitted,

                                                              /s/ Brian E. Farnan

                                                              Brian E. Farnan

  cc: Counsel of Record (via E-Mail)




                                                  3
